Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 1 of 23 Page ID #:2062




     1
     2                                                             J S -6
     3
     4
     5
     6
     7
     8                     UNITED STATES DISTRICT COURT
     9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
    10
    11   JOAN SPENCER-RUPER, assignee of        Case No. 8:18-cv-01670-JWH-KESx
           RETINA ASSOCIATES
    12     MEDICAL GROUP, INC.,
           individually and on behalf of all    ORDER GRANTING PLAINTIFF’S
    13     others similarly situated,           MOTION FOR FINAL APPROVAL
                                                OF CLASS SETTLEMENT [ECF
    14               Plaintiffs,                No. 80] and MOTION FOR
                                                ATTORNEYS’ FEES, COSTS, AND
    15         v.                               INCENTIVE AWARD [ECF No. 81]
    16   ALLIANCEMED, LLC,
    17               Defendant.
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 2 of 23 Page ID #:2063




     1         Before the Court are two related motions filed by Plaintiff Joan
     2   Spencer-Ruper, individually and on behalf of all others similarly situated: (1) the
     3   Motion for Final Approval of Class Settlement,1 and (2) the Motion for
     4   Attorneys’ Fees, Costs, and Incentive Award2 (jointly, the “Motions”). The
     5   Motions are not opposed. The Court held a hearing on the Motions on
     6   November 19, 2020. After considering the papers filed in support of the
     7   Motions,3 and the arguments of counsel at the hearing on the Motions, the
     8   Court orders that the Motions are GRANTED, as explained herein.
     9                                  I. BACKGROUND
    10   A.    Procedural History
    11         Retina Associates Medical Group, Inc., filed its Complaint commencing
    12   this action on September 14, 2018. Retina asserts, individually and on behalf of a
    13   purported class, one claim for relief under the Telephone Consumer Protection
    14   Act, 47 U.S.C. § 227 (the “TCPA”).4 On June 20, 2020, Retina assigned its
    15   claim to Joan Spencer-Ruper,5 and on September 18, 2020, Spencer-Ruper was
    16   substituted as Plaintiff in place of Retina.6
    17         In its Complaint, Retina alleges that on June 26, 2018, it received an
    18   unsolicited fax advertisement from Defendants AllianceMed, LLC and Draye
    19   Turner. That fax advertisement lacked a proper opt-out notice.7 Retina also
    20
         1
                Pl.’s Mot. for Final Approval of Class Action Settlement (the “Final
    21   Approval Motion”) [ECF No. 80].
         2
    22          Pl.’s Mot. for Attorneys’ Fees, Costs, and Incentive Award (the “Fees
         Motion”) [ECF No. 81].
    23   3
                The Court considered the following papers: (1) Compl. [ECF No. 1];
         (2) the Final Approval Motion (including its attachments); and (3) the Fees
    24   Motion (including its attachments).
         4
    25          See generally Compl.
         5
                Joint Stipulation for Substitution of Party Under Fed. R. Civ. P. 25(c) (the
    26   “Stipulation Re Substitution”) [ECF No. 79], ¶ 7 & Ex. A (Assignment) [ECF
         No. 79-1].
    27   6
                Order Granting Stipulation Re Substitution [ECF No. 82].
    28   7
                Compl. ¶¶ 28 & 29 & Ex. A [ECF No. 1-1].

                                                   -2-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 3 of 23 Page ID #:2064




     1   alleges that for the past four years AllianceMed and Turner have systematically,
     2   pursuant to a policy and procedure, arranged to transmit hundreds or thousands
     3   of such unsolicited fax advertisements lacking compliant opt-out notices to
     4   recipients such as Retina and the purported class members.8
     5         On November 18, 2019, the Court certified a class against AllianceMed.9
     6   The Court appointed Retina as class representative and appointed the law firm
     7   of Edwards Pottinger LLC as class counsel (“Class Counsel”).10 On January 16,
     8   2020, the Court granted a stipulation for the dismissal of Retina’s claims against
     9   Turner, and the Court subsequently amended the Class definition to exclude 44
    10   alleged AllianceMed clients.11 Consequently, the operative class definition (the
    11   “Settlement Class”) is as follows:
    12         All persons or business entities in the United States who in June
    13         2018, as identified in AllianceMed’s fax transmission records
    14         produced as CSV files, were successfully sent through Openfax an[]
    15         unsolicited fax advertisement by or on behalf of AllianceMed, but
    16         will exclude the 44 AllianceMed clients as stipulated by the parties.
    17         Excluded from the Class are the forty-four (44) clients of
    18         AllianceMed, from whom AllianceMed obtained prior express
    19         consent to send facsimile advertisements.            The forty-four
    20         AllianceMed clients who are excluded from the Class are listed on
    21         the Exclusion List attached to the Notice.12
    22
    23
    24   8
               Id. at ¶ 16.
         9
    25         Order Regarding Mot. for Class Certification [ECF No. 47].
         10
               Id.
    26   11
               Order Granting Stipulation for Dismissal of Pl.’s Claims against Def.
    27   Draye Turner and to Am. Class Definition [ECF No. 58].
         12
               Order Granting Stipulation for Approval of Class Action Notice [ECF
    28   No. 66].

                                                -3-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 4 of 23 Page ID #:2065




     1         On February 12, 2020, the Court denied AllianceMed’s motion for
     2   summary judgment against Retina.13 After participating in two private
     3   mediation sessions in May 2019 and April 2020, the parties reached an
     4   agreement to settle the class claims.14 On July 16, 2020, the Court granted
     5   preliminary approval of the settlement and directed Retina to disseminate notice
     6   to the Settlement Class.15
     7         Spencer-Ruper now moves for final class certification and final approval
     8   of the Settlement, as well as attorneys’ fees, costs, and an incentive award.
     9   B.    Summary of Class Settlement Agreement
    10         1.     The Settlement Class
    11         The Settlement Agreement defines the Settlement Class as follows:
    12         All persons or business entities in the United States who in June
    13         2018, as identified in AllianceMed’s fax transmission records
    14         produced as CSV files, were successfully sent through Openfax an
    15         unsolicited fax advertisement by or on behalf of AllianceMed, but
    16         will exclude the 44 AllianceMed clients as stipulated by the parties.
    17         Also excluded from the Class are Defendant, its employees, agents,
    18         and members of the judiciary.16
    19   There are 5,394 members of the Settlement Class (the “Class Members”).17
    20
    21
    22
    23
         13
                Order Regarding Mot. for Summ. J. [ECF No. 62].
    24   14
                See Settlement Agreement [ECF No. 77-1].
    25   15
                Order Regarding Mot. for Preliminary Approval of Class Action
         Settlement (the “Preliminary Approval Order”) [ECF No. 78], at 14.
    26   16
                Settlement Agreement ¶ 10.7.
    27   17
                Decl. of Error! Main Document Only.Ronald J. Eisenberg in Supp. of
         Pl.’s Mot. for Preliminary Approval of Class Action Settlement (“Eisenberg
    28   Decl.”) [ECF No. 77-3], ¶ 28.

                                                 -4-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 5 of 23 Page ID #:2066




     1         2.     Settlement Amount
     2         AllianceMed agrees to establish a $425,000 settlement fund in
     3   consideration for the settlement and release of claims.18 The fund will pay for:
     4   (1) Settlement Administration Costs; (2) attorneys’ fees, costs, and expenses to
     5   Class Counsel, as approved by the Court; (3) a class representative award, if any,
     6   to the representative plaintiff; (4) class recovery on a pro rata basis up to $500
     7   for each Class Member who submits a valid claim form; and (5) any cy pres
     8   distribution to the proposed cy pres recipient, Medical Aid for Children of Latin
     9   America, Inc. (“MACLA”).19 AllianceMed will make installment payments via
    10   Automated Clearing House (“ACH”) to the Settlement Administrator over 30
    11   consecutive months, from June 1, 2020, to December 1, 2022, to finance the
    12   settlement fund from which the notice and administrative costs will be paid.20
    13         3.     Class Notice
    14         On June 25, 2020, the Settlement Administrator, Angeion Group, LLC,21
    15   mailed notice of the settlement to the U.S. Attorney General and the Attorneys
    16   General for all 50 states and territories, as required under the Class Action
    17   Fairness Act (“CAFA”), 28 U.S.C. § 1715 (the “CAFA Notice”).22 Class
    18   Counsel did not receive any communications from any recipient of the CAFA
    19   Notice.23
    20
    21
    22
         18
    23         Settlement Agreement ¶ 10.35.
         19
               Id.
    24   20
               Id. at ¶¶ 10.35, 13.5, 13.6, & 15.2.
    25   21
               See Order Granting Stipulation for Approval of Class Action Notice [ECF
         No. 66].
    26   22
               Decl. of Ryan Chumley Regarding Settlement Administration (the
    27   “Chumley Decl.”) [ECF No. 80-3], ¶ 5.
         23
               Decl. of Ronald J. Eisenberg in Supp. of Pl.’s Mot. for Final Approval of
    28   Class Action Settlement (the “Second Eisenberg Decl.”) [ECF No. 80-2], ¶ 45.

                                                  -5-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 6 of 23 Page ID #:2067




     1         With respect to class notice, Angeion identified 3,754 Class Members
     2   with a known mailing address.24 On August 5, 2020, Angeion mailed the
     3   Settlement Notice and Claim form (the “Notice”) via United States Postal
     4   Service (“USPS”) First Class mail to the Class Members with an identified
     5   mailing address.25 The USPS returned 332 of the initial notices as undeliverable,
     6   with three identified as having a forwarding address.26 Angeion re-mailed the
     7   Notice to the three Class Members with a forwarding address.27 Of the 329
     8   Notices returned as undeliverable, Angeion located new address information for
     9   152 of the Class Members, and Angeion re-mailed the Notice to these Class
    10   Members.28 None of the 155 Notices that were re-mailed has been returned by
    11   the USPS.29
    12         Furthermore, in compliance with the Preliminary Approval Order,
    13   Angeion established a Settlement Website, www.medicalfaxsettlement.com.30
    14   Through this website, visitors have access to frequently asked questions as well
    15   as important case documents such as the Notice.31
    16         4.      Release
    17         The Settlement Agreement provides that Class Members who do not
    18   request exclusion will be deemed to have released claims arising out of the
    19   unsolicited fax advertisements sent by AllianceMed during the class period.32
    20
    21
    22   24
               Chumley Decl. ¶¶ 6–8.
         25
    23         Id. at ¶ 9 & Ex. B.
         26
               Id. at ¶ 10.
    24   27
               Id.
    25   28
               Id.
         29
    26         Id.
         30
               Id. at ¶ 11.
    27   31
               Id.
    28   32
               Settlement Agreement ¶¶ 18.1 & 18.4.

                                                -6-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 7 of 23 Page ID #:2068




     1         5.     Opt-Out and Objections
     2         The Settlement Agreement provides a mechanism for Class Members to
     3   opt-out or object to the Settlement Agreement.33 Class Members had until
     4   October 4, 2020, to opt-out or object to the Settlement Agreement.34 No Class
     5   Members have exercised their right to opt-out or object to the Settlement
     6   Agreement.35
     7         6.     Class Representative Award
     8         Class Counsel seeks an award of $5,000 for the class representative.36
     9   The Settlement Agreement does not contain a “clear sailing” provision
    10   concerning the incentive award (i.e., the defendant has the right to object to the
    11   plaintiff’s request for fees, costs, and an incentive award).37
    12         7.     Attorneys’ Fees and Costs
    13         The Settlement Agreement provides that Class Counsel may seek an
    14   award of attorneys’ fees and costs, not to exceed 30% of the class settlement
    15   amount.38 The Settlement Agreement does not contain a “clear sailing”
    16   provision concerning the request for attorneys’ fees and costs.39 Class Counsel
    17   now moves for an award of attorneys’ fees in the total amount of $127,500 and
    18   costs and expenses of $20,399.64.40
    19         8.     Cy Pres Distribution
    20         Under the terms of the Settlement Agreement, a cy pres distribution will
    21   occur only if there are funds remaining after payments for (1) settlement
    22
         33
    23         See id. at ¶ 12.6.
         34
               Id.; see also Chumley Decl. ¶¶ 13 & 14.
    24   35
               Chumley Decl. ¶¶ 14 & 15.
    25   36
               Settlement Agreement ¶ 13.6.
         37
    26         Id.
         38
               Id. at ¶ 13.5.
    27   39
               Id.
    28   40
               See Fees Motion 3:4–6.

                                                  -7-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 8 of 23 Page ID #:2069




     1   administration costs; (2) attorneys’ fees, costs, and expenses; (3) the class
     2   representative award; and (4) a class recovery up to $500 on a pro rata basis for
     3   class members who submit a claim form.41 As of October 20, 2020, Angeion has
     4   received 133 timely Claim Forms.42 After deducting Angeion’s administration
     5   fees (estimated to be $30,000), Class Counsel’s requested fees and costs
     6   (totaling $147,899.64), and the requested incentive award of $5,000, there
     7   remains approximately $242,100.36 to distribute to the Class Members and to
     8   MACLA.43 Based upon the number of claims filed, each Class Member who
     9   submitted a claim will receive $500 from the settlement fund, and the remaining
    10   settlement funds will be distributed to MACLA.44
    11                                  II. DISCUSSION
    12   A.    Final Certification of the Settlement Class
    13         Final certification of a class for settlement purposes requires a
    14   determination that the requirements of Rule 23 of the Federal Rules of Civil
    15   Procedure are met. Certification requires that all four elements of Rule 23(a)
    16   and at least one prong under Rule 23(b) are satisfied. The Court examines each
    17   requirement to determine whether the Class can be certified for purposes of the
    18   Settlement Agreement.
    19         1.     The Settlement Class Satisfies the Requirements Under
    20                Rule 23(a)
    21         Rule 23(a) imposes four prerequisites for class actions: (1) the class is so
    22   numerous that a joinder of all members is impracticable (i.e., numerosity);
    23   (2) there are questions of law or fact common to the class (i.e., commonality);
    24
    25   41
               Settlement Agreement ¶¶ 10.35.2 & 15.3.
    26   42
               See Notice of Filing Supp. Decl. of Ryan Chumley [ECF No. 88]; Supp.
         Decl. of Ryan Chumley [ECF No. 88-1] ¶ 3.
    27   43
               2d Eisenberg Decl. ¶ 22.
    28   44
               Final Approval Mot. 7:15–21.

                                                 -8-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 9 of 23 Page ID #:2070




     1   (3) the claims or defenses of the representative parties are typical of the claims
     2   or defenses of the class (i.e., typicality); and (4) the representative parties will
     3   fairly and adequately protect the interests of the class (i.e., adequacy).
     4   Fed. R. Civ. P. 23(a); United Steel, Paper & Forestry, Rubber, Mfg. Energy, Allied
     5   Indus. & Serv. Workers Int’l Union, AFL-CIO v. ConocoPhillips Co., 593 F.3d 802,
     6   806 (9th Cir. 2010).
     7         The Court previously certified a class in this action after a contested
     8   Motion for Class Certification.45 The Settlement Class is the same as the class
     9   previously certified by the Court.46 Accordingly, the Court finds it unnecessary
    10   to reiterate the class action prerequisites under Rule 23(a).
    11         2.     The Settlement Class Meets the Requirements Under
    12                Rule 23(b)
    13         In addition to the requirements under Rule 23(a), the Settlement Class
    14   must also satisfy at least one of the requirements pursuant to Rule 23(b). Under
    15   Rule 23(b)(3), a plaintiff must show (1) that common factual and legal issues
    16   predominate over individual questions; and (2) that a class action is a superior
    17   method to resolve the class claims. Fed. R. Civ. P. 23(b)(3). Courts consider
    18   the following factors in evaluating whether a class satisfies Rule 23(b): (1) the
    19   class members’ interest in individually controlling the prosecution or defense of
    20   separate actions; (2) the extent and nature of any litigation concerning the
    21   controversy already begun by or against class members; (3) the desirability or
    22   undesirability of concentrating the litigation of the claims in the particular
    23   forum; and (4) the likely difficulties in managing a class action.
    24   Fed. R. Civ. P. 23(b)(3)(A)–(D). Here, for the reasons explained in detail in the
    25
         45
    26          See Order Regarding Mot. for Class Certification [ECF No. 47]; Order
         Granting Stipulation for Approval of Class Action Notice (the “Class
    27   Certification Order”) [ECF No. 66].
         46
                Compare Order Granting Stipulation for Approval of Class Action Notice
    28   [ECF No. 66], with Settlement Agreement ¶ 10.7.

                                                   -9-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 10 of 23 Page ID #:2071




      1   Class Certification Order, the Court finds that common factual and legal issues
     2    predominate over individual questions and that a class action is a superior
     3    method to resolve the class claims.
     4                  a.     Common Factual and Legal Issues Predominate Over
     5                         Individual Questions
     6           To meet the predominance requirement, common questions must be so
     7    significant that a single lawsuit resolves all of the issues in dispute for all of the
     8    class members. Berger v. Home Depot USA, Inc., 741 F.3d 1061, 1067 (9th Cir.
     9    2014), abrogated on other grounds by Microsoft Corp. v. Baker, 137 S. Ct. 1702
    10    (2017). The predominance inquiry is a rigorous analysis, and it presumes that
     11   commonality exists. Gold v. Midland Credit Mgmt., Inc., 306 F.R.D. 623, 633
    12    (N.D. Cal. 2014).
     13          For the reasons explained in the Class Certification Order, the Court finds
    14    that common questions of law and fact predominate over individual questions.47
     15                 b.     A Class Action Is a Superior Method to Resolve the Class
    16                         Claims
    17           For the reasons explained in the Class Certification Order, the Court finds
    18    that a class action is a superior method to resolve the TCPA claims.48
    19           If each Class Member filed an individual action, then each would need to
    20    prove the same wrongdoing by AllianceMed, using the same evidence. The
    21    resolution of these claims through a class action avoids the inefficiency of
    22    repetitious litigation and the potential risk of inconsistent rulings. Additionally,
    23    individual litigation of each claim is unrealistic, because it would impose
    24    extraordinary burdens on the parties. See Wren v. RGIS Inventory Specialists, 256
    25    F.R.D. 180, 210 (N.D. Cal. 2009) (finding class action superior where “[t]he
    26
    27    47
                 See Class Certification Order 10–12.
    28    48
                 See id. at 12–13.

                                                    -10-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 11 of 23 Page ID #:2072




      1   alternative—hundreds or even thousands of individual actions—is not
     2    realistic”). Further, the amount in dispute for individual Class Members,
     3    balanced against the need for expert testimony and other costs, is too small to
     4    make litigation cost effective. See Just Film, Inc. v. Buono, 847 F.3d 1108, 1123
     5    (9th Cir. 2017) (affirming district court’s order finding class action superior
     6    where the “individual damages . . . [were] too small to make litigation cost
     7    effective in a case against funded defenses and with a likely need for expert
     8    testimony”). Moreover, Class Members were provided with an option to opt-
     9    out of the Settlement Agreement and to pursue a separate action individually,
    10    although no Class Member chose to opt-out.
     11         3.     The Settlement Class Meets the Notice Requirements Under
    12                 Rule 23(c)(2)(B)
     13         Under Rule 23(c)(2)(B), “for any class certified under Rule 23(b)(3)—or
    14    upon ordering notice under Rule 23(e)(1) to a class proposed to be certified for
     15   purposes of settlement under Rule 23(b)(3)—the court must direct to class
    16    members the best notice that is practicable under the circumstances, including
    17    individual notice to all members who can be identified through reasonable
    18    effort.” Fed. R. Civ. P. 23(c)(2)(B). Rule 23(c)(2)(B) further states that the
    19    notice may be made by one of the following: United States mail, electronic
    20    means, or another type of appropriate means. Id.
    21          The notice must clearly and concisely state in plain, easily
    22          understood language: (i) the nature of the action; (ii) the definition
    23          of the class certified; (iii) the class claims, issues, or defenses;
    24          (iv) that a class member may enter an appearance through an
    25          attorney if the member so desires; (v) that the court will exclude
    26          from the class any member who requests exclusion; (vi) the time and
    27          manner for requesting exclusion; and (vii) the binding effect of a
    28          class judgment on members under Rule 23(c)(3).

                                                  -11-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 12 of 23 Page ID #:2073




      1   Id.
     2          The Court previously found that the Class Notice clearly and adequately
     3    conveyed all relevant information regarding the proposed Settlement, as
     4    required by Rule 23(c)(2)(B), and directed that the Notice be served upon the
     5    Class Members.49 The Settlement Administrator mailed the Notice, via USPS
     6    First Class Mail, within 20 days of the date of entry of the Preliminary Approval
     7    Order.50 The Settlement Administrator also created a Settlement Website that
     8    contained the Notice.51 Accordingly, the Court finds that the Settlement Class
     9    received requisite notice under Rule 23(c)(2)(B).
    10    B.    Final Approval of Class Settlement
     11         Rule 23 provides that “the claims, issues, or defenses of a certified class
    12    may be settled . . . only with the court’s approval.” Fed. R. Civ. P. 23(e). “The
     13   primary concern of [Rule 23(e)] is the protection of th[e] class members,
    14    including the named plaintiffs, whose rights may not have been given due regard
     15   by the negotiating parties.” Officers for Justice v. Civil Serv. Comm’n of City &
    16    Cnty. of S.F., 688 F.2d 615, 624 (9th Cir. 1982). The decision to approve a class
    17    action settlement is “committed to the sound discretion of the trial judge,”
    18    Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992), who must
    19    examine the settlement to determine if it is “fair, reasonable, and adequate,”
    20    Fed. R. Civ. P. 23(e)(2). Here, the Court finds that the Settlement Agreement is
    21    “fair, reasonable, and adequate” pursuant to Rule 23(e)(2).
    22          In determining whether a class settlement is “fair, reasonable, and
    23    adequate,” a district court must consider the following factors:
    24          (A)    the class representatives and class counsel have adequately
    25          represented the class;
    26
          49
                Preliminary Approval Order 13.
    27    50
                Chumley Decl. ¶¶ 9 & 10.
    28    51
                Id. at ¶ 11.

                                                  -12-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 13 of 23 Page ID #:2074




      1         (B)      the proposal was negotiated at arm’s length;
     2          (C)      the relief provided for the class is adequate, taking into
     3          account:
     4                   (i)     the costs, risks, and delay of trial and appeal;
     5                   (ii)    the effectiveness of any proposed method of
     6                   distributing relief to the class, including the method of
     7                   processing class-member claims;
     8                   (iii)   the terms of any proposed award of attorneys’ fees,
     9                   including timing of payment; and
    10                   (iv)    any agreement required to be identified under
     11                  Rule 23(e)(3); and
    12          (D)      the proposal treats class members equitably relative to each
     13         other.
    14    Fed. R. Civ. P. 23(e)(2). The goal of Rule 23(e)(2), as amended in 2018, “is . . .
     15   to focus the [district] court and the lawyers on the core concerns of procedure
    16    and substance that should guide the decision whether to approve the proposal.”
    17    Fed. R. Civ. P. 23(e)(2), 2018 Advisory Comm. Notes. A court must review the
    18    entire settlement agreement, as a whole, for overall fairness. Staton v. Boeing
    19    Co., 327 F.3d 938, 960 (9th Cir. 2003).
    20          1.       Adequacy of Representation by Class Representatives and
    21                   Class Counsel
    22          Under Rule 23(e)(2)(A), the first factor to be considered is whether the
    23    class representatives and class counsel have adequately represented the class.
    24    This analysis includes, for example, “the nature and amount of discovery”
    25    undertaken in the litigation, or “the actual outcomes of other cases.”
    26    Fed. R. Civ. P. 23(e)(2)(A), 2018 Advisory Comm. Notes.
    27
    28

                                                     -13-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 14 of 23 Page ID #:2075




      1         The parties conducted written discovery, including the production of
     2    supplemental responses.52 Before assigning its claim to Spencer-Ruper, Retina
     3    took five depositions, including a Rule 30(b)(6) deposition, and AllianceMed
     4    deposed Spencer-Ruper as Retina’s corporate representative.53 Class Counsel
     5    has extensive experience in litigating class actions and particular expertise in
     6    consumer protection and TCPA litigation.54
     7          Because Retina, Spencer-Ruper, and Class Counsel have adequately
     8    represented the Class, this factor weighs in favor of approval.
     9          2.     Negotiated at Arm’s Length
    10          The second Rule 23(e)(2) factor asks the Court to confirm that the
     11   proposed settlement was negotiated at arm’s length.
    12    Fed. R. Civ. P. 23(e)(2)(B). As with the preceding factor, this factor can be
     13   “described as [a] ‘procedural’ concern[], looking to the conduct of the litigation
    14    and of the negotiations leading up to the proposed settlement.”
     15   Fed. R. Civ. P. 23(e)(2), 2018 Advisory Comm. Notes. “[T]he involvement of a
    16    neutral or court-affiliated mediator or facilitator in [settlement] negotiations may
    17    bear on whether th[ose] [negotiations] were conducted in a manner that would
    18    protect and further the class interests.” Fed. R. Civ. P. 23(e)(2)(B), 2018
    19    Advisory Committee Notes.
    20          Here, the parties participated in two mediation sessions with neutral
    21    mediators—the first in May 2019 before the Honorable John Hughes (retired) of
    22    JAMS, and the second in April 2020 before Stacie Feldman Hausner, Esq.55 A
    23    settlement was reached in principle during the second mediation, and the parties
    24
    25    52
                Decl. of Seth Lehrman in Supp. of Pl.’s Mot. for Final Approval of Class
    26    Action Settlement (the “Lehrman Decl.”) [ECF No. 80-1], ¶ 21.
          53
                Id.
    27    54
                Id. at ¶¶ 11–19; Second Eisenberg Decl. ¶¶ 6–13.
    28    55
                Lehrman Decl. ¶ 24.

                                                  -14-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 15 of 23 Page ID #:2076




      1   continued negotiations after that session to finalize the settlement.56
     2    Furthermore, the second mediation was conducted after contested motions for
     3    summary judgment and class certification and after the parties filed several
     4    motions in limine.57
     5          The Court is confident that the parties engaged in an arm’s length
     6    negotiation. Therefore, the Court finds that the settlement is not a product of
     7    collusion.
     8          3.     Adequacy of Relief Provided for the Class
     9          The third factor is whether “the relief provided for the class is adequate,
    10    taking in to account: (i) the costs, risks, and delay of trial and appeal; (ii) the
     11   effectiveness of any proposed method of distributing relief to the class, including
    12    the method of processing class-member claims; (iii) the terms of any proposed
     13   award of attorneys’ fees, including timing of payment; and (iv) any agreement
    14    required to be identified under Rule 23(e)(3).” Fed. R. Civ. P. 23(e)(2)(C).
     15   Under this factor, the relief “to class members is a central concern.”
    16    Fed. R. Civ. P. 23(e)(2)(C), 2018 Advisory Comm. Notes.
    17                 a.        Costs, Risks, and Delay of Trial and Appeal
    18          “A[] central concern [when evaluating a proposed class action settlement]
    19    . . . relate[s] to the cost and risk involved in pursuing a litigated outcome.”
    20    Fed. R. Civ. P. 23(e)(2), 2018 Advisory Comm. Notes. In this regard, the test of
    21    a settlement is not the maximum amount that the plaintiffs might have
    22    recovered, but, rather, whether the settlement is within a reasonable range. See
    23    Rodriguez v. West Publishing Corp., 563 F.3d 948, 965–66 (9th Cir. 2009)
    24    (“district judges naturally arrive at a reasonable range for settlement by
    25
    26
    27    56
                Id.
    28    57
                See id. at ¶¶ 22–24.

                                                   -15-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 16 of 23 Page ID #:2077




      1   considering the likelihood of a plaintiffs’ or defense verdict, the potential
     2    recovery, and the chances of obtaining it, discounted to present value”).
     3          Spencer-Ruper and Class Counsel balanced the risk of continuing with
     4    protracted and contentious litigation against the benefits to the class in
     5    supporting the settlement and concluding that it is fair, reasonable, and adequate
     6    in their experience with TCPA class actions.58 Spencer-Ruper additionally
     7    recognizes the various costs and risks of continuing the litigation.59
     8    Furthermore, although AllianceMed may have strong defenses, a loss at trial
     9    could result in damages that are significantly higher than the settlement
    10    amount.60 Indeed, if Spencer-Ruper prevails at trial, the judgment “could be
     11   $2,697,000 or up to treble that number if Spencer-Ruper were able to prove that
    12    AllianceMed’s violations were done willfully or knowingly.”61 See 47 U.S.C.
     13   § 227(b)(3). In view of the uncertainty of further contentious litigation and the
    14    continued expenses associated therewith, the Court finds that the $425,000
     15   Settlement (minus deductions) constitutes adequate relief.
    16                 b.     Effectiveness of Proposed Method of Relief Distribution
    17          Next, the Court must consider “the effectiveness of any proposed
    18    method of distributing relief to the class, including the method of processing
    19    class-member claims.” Fed. R. Civ. P. 23(e)(2)(C). “Often it will be important
    20    for the court to scrutinize the method of claims processing to ensure that it
    21    facilitates filing legitimate claims.” Fed. R. Civ. P. 23(e), 2018 Advisory Comm.
    22    Notes. “A claims processing method should deter or defeat unjustified claims,
    23    but the court should be alert to whether the claims process is unduly
    24    demanding.” Id.
    25
          58
    26          Lehrman Decl. ¶ 35; 2d Eisenberg Decl. ¶ 44.
          59
                Final Approval Mot. 11:15–28.
    27    60
                Id. at 11:20–28.
    28    61
                Id. at 11:20–24.

                                                  -16-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 17 of 23 Page ID #:2078




      1         The Settlement Administrator provided notice via USPS First Class Mail
     2    to Class Members.62 The Class Claim Form was also made available on the
     3    Settlement Website, and claims could be submitted online.63 To be valid, the
     4    Claim Form was required to be substantially completed, timely, and correct.64
     5    The settlement will be distributed via checks mailed to the address provided by
     6    the Class Member on his or her valid Claim Form.65 Having reviewed the Claim
     7    Form,66 the Court finds that this process is not unduly demanding and that the
     8    proposed method of distributing relief to the Class Members is effective.
     9                c.     Terms of Proposed Award for Attorneys’ Fees
    10          Third, the Court must consider “the terms of any proposed award of
     11   attorneys’ fees, including timing of payment.” Fed. R. Civ. P. 23(e)(2)(c). The
    12    Settlement Agreement contains a no “clear-sailing” provision with respect to
     13   Class Counsel’s compensation, meaning that Class Members could object to
    14    Class Counsel’s request for fees. Furthermore, Class Counsel will not receive
     15   payment before the Class Members.67 Class Counsel seeks compensation of 30%
    16    of the Settlement Amount, which exceeds the Ninth Circuit benchmark of 25%.
    17    However, for the reasons discussed in more detail below, the Court finds that
    18    Class Counsel has made a sufficient showing that the requested fee award is fair
    19    and reasonable.
    20                d.     Agreement Identification Requirement
    21          The Court must also evaluate any agreement made in connection with the
    22    proposed Settlement. See Fed. R. Civ. P. 23(e)(2)(C)(iv) & (e)(3). Here, the
    23
    24    62
                Chumley Decl. ¶ 10; see also Settlement Agreement ¶ 12.2.
          63
    25          Chumley Decl. ¶ 11; see also Settlement Agreement ¶ 12.9.
          64
                Settlement Agreement ¶ 10.40.
    26    65
                Id. at ¶¶ 15.6 & 16.
    27    66
                Chumley Decl., Ex. B (Claim Form).
    28    67
                Settlement Agreement ¶ 15.3.

                                                -17-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 18 of 23 Page ID #:2079




      1   Settlement Agreement presently before the Court is the only agreement. Thus,
     2    the Court need not evaluate any additional agreements outside of the Settlement
     3    Agreement.
     4          Based upon the foregoing, given the risk and expense of further litigation
     5    and the effectiveness of the method of distribution, the Court finds that the
     6    $425,000 Settlement (less deductions) constitutes adequate relief for the Class.
     7          4.     Equitable Treatment of Class Members
     8          The final Rule 23(e)(2) factor turns on whether the proposed settlement
     9    “treats class members equitably relative to each other.”
    10    Fed. R. Civ. P. 23(e)(2)(D). “Matters of concern could include whether the
     11   apportionment of relief among class members takes appropriate account of
    12    differences among their claims, and whether the scope of the release may affect
     13   class members in different ways that bear on the apportionment of relief.”
    14    Fed. R. Civ. P. 23(e)(2)(D), 2018 Advisory Comm. Notes.
     15         Here, Class Members will receive a pro rata share of the Settlement Funds
    16    of $500. Class Counsel also seeks an award of no more than $5,000 for the class
    17    representative, which was subject to the no “clear-sailing” provision concerning
    18    the class representative award. No objections have been made to the requested
    19    incentive award, and, for the reasons set forth in detail below, the Court finds
    20    that Spencer-Ruper has made a sufficient showing to support the requested
    21    incentive award. Furthermore, Class Members will receive full payment before
    22    Class Counsel is paid its fees and costs and before Spencer-Ruper is paid the
    23    incentive award.
    24          Accordingly, the Court finds that the Settlement Agreement treats all
    25    Class Members equitably.
    26    C.    Incentive Award
    27          Spencer-Ruper requests a $5,000 incentive award for her work performed
    28    on behalf of the Class. Courts in the Ninth Circuit have consistently held that

                                                 -18-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 19 of 23 Page ID #:2080




      1   an incentive award of $5,000 is reasonable. See In re Online DVD-Rental
     2    Antitrust Litg., 779 F.3d 934, 942–43 (9th Cir. 2015) (approving $5,000
     3    incentive award where individual class members received only $12); In re Yahoo!
     4    Inc. Customer Data Security Breach Litig., No. 16-md-02752, 2020 WL 4212811,
     5    at *6 (N.D. Cal. July 22, 2020) (incentive awards ranging from $2,500 to $7,500
     6    were not unreasonably large); Danshaw v. New Balance Athletics, Inc., 2019 WL
     7    3413444, at *11 (S.D. Cal. July 29, 2019) (approving $5,000 incentive award). In
     8    determining the adequacy of representation and the reasonableness of an
     9    incentive award, the Court considers whether (1) “the named plaintiffs . . . have
    10    any conflicts of interest with other class members[;] and (2) [they] will
     11   prosecute the action vigorously on behalf of the class.” Online DVD-Rental, 779
    12    F.3d at 943.
     13         The Court finds that the requested incentive award is fair and reasonable.
    14    There are no structural differences in the Settlement Agreement or any other
     15   indicia of a conflict of interest between Spencer-Ruper and the Class Members.
    16    Spencer-Ruper and the Class Members have the same kind and amount of
    17    claims against AllianceMed, and no sub-classes are warranted in this case. See
    18    id. at 943. Furthermore, it does not appear that there was any agreement
    19    between Spencer-Ruper and Class Counsel before the Settlement Agreement.
    20    The incentive award is expressly conditioned on Court approval, and it is subject
    21    to the no “clear sailing” provision.68 Accordingly, Spencer-Ruper had no
    22    incentive to favor one group of Class Members over another.
    23          Furthermore, consistent with the Court’s instruction in the Preliminary
    24    Approval Order, Spencer-Ruper submitted a declaration in support of the Fees
    25    Motion, explaining the nature of her involvement as class representative.69 In
    26
          68
    27         Settlement Agreement ¶¶ 13.4 & 13.6.
          69
               Decl. of Joan Spencer-Ruper in Supp. of the Fees Mot. (the
    28    “Spencer-Ruper Decl.”) [ECF No. 81-1].

                                                 -19-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 20 of 23 Page ID #:2081




      1   her declaration, Spencer-Ruper explains that she was the primary point of
     2    contact between Retina and Class Counsel.70 Spencer-Ruper benefitted the
     3    Class by filing and prosecuting this action, responding to written discovery,
     4    providing a deposition, participating in the parties’ two mediations, and
     5    providing input to Class Counsel throughout the duration of this litigation.71
     6    Spencer-Ruper devoted 49.7 hours in support of the prosecution of this action.72
     7          In view of these facts, the requested $5,000 incentive award is reasonable.
     8    D.    Attorneys’ Fees and Costs
     9          Rule 23 authorizes a court to award “reasonable attorney’s fees . . . that
    10    are authorized by law or by the parties’ agreement.” Fed. R. Civ. P. 23(h).
     11   “[C]ourts have an independent obligation to ensure that the award, like the
    12    settlement itself, is reasonable, even if the parties have already agreed to an
     13   amount.” In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 941 (9th Cir.
    14    2011) [hereinafter Bluetooth].
     15         Fee awards in class action litigation can be based upon either the lodestar
    16    method or the percentage-of-recovery method. In re Optical Disk Drive Prods.
    17    Liab. Antitrust Litg., 959 F.3d 922, 929–30 (9th Cir. 2020). “District courts
    18    have discretion to choose which method they use to calculate fees, but their
    19    discretion must be exercised to reach a reasonable result.” Id. at 929. Courts
    20    that utilize the percentage-of-recovery method are encouraged “to perform a
    21    cross check by applying the lodestar method to confirm that the
    22    percentage-of-recovery amount is reasonable.” Id. at 930.
    23          For fees calculated using the percentage-of-recovery method, in the Ninth
    24    Circuit the benchmark for a fee award in a common fund case is 25% of the
    25    recovery obtained. See id. at 942 (“Where a settlement produces a common
    26
          70
                Id. at ¶ 7.
    27    71
                Id. at ¶ 9.
    28    72
                Id.

                                                  -20-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 21 of 23 Page ID #:2082




      1   fund for the benefit of the entire class, . . . courts typically calculate 25% of the
     2    fund as the ‘benchmark’ for a reasonable fee award, providing adequate
     3    explanation in the record for any ‘special circumstances’ justifying a
     4    departure.”); see also Staton, 327 F.3d at 968; Six (6) Mexican Workers v. Ariz.
     5    Citrus Growers, 904 F.2d 1301, 1311 (9th Cir. 1990).
     6           In considering whether a request for attorneys’ fees calculated pursuant
     7    to the percentage-of-recovery method is reasonable, and whether a departure
     8    from the benchmark rate is warranted, courts in the Ninth Circuit consider
     9    factors including: “(1) the extent to which class counsel achieved exceptional
    10    results for the class; (2) whether the case was risky for class counsel; (3) whether
     11   counsel’s performance generated benefits beyond the cash settlement fund;
    12    (4) the market rate for the particular field of law;” and (5) the contingent nature
     13   of the fee and the financial burden borne by the plaintiffs. Optical Disk Drive,
    14    959 F.3d at 930 (citing Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048–50 (9th
     15   Cir. 2002)).
    16           Applying these factors, the Court finds that an award of 30% of the
    17    Settlement Fund is reasonable in this case. First, the outcome obtained by
    18    Spencer-Ruper and Class Counsel is an exceptional result for the Class. Hensley
    19    v. Eckhart, 461 U.S. 424, 425 (1983) (“Where a plaintiff has obtained excellent
    20    results, his attorney should recover a fully compensatory fee.”); In re Omnivision
    21    Techs., Inc., 559 F. Supp. 2d 1036 (N.D. Cal. 2008) (“The overall result and
    22    benefit to the class from the litigation is the most critical factor in granting a fee
    23    award.”). The per-Class Member settlement benefit of $50073 significantly
    24    exceeds the results obtained in similar TCPA actions within the Ninth Circuit.74
    25
    26    73
                 Chumley Decl. ¶ 17.
    27    74
                 Fee Mot. 9:12–10:19 (collecting cases in which a settlement of class TCPA
          claims was approved; on average, the value per class member in these cases is
    28    less than $100).

                                                    -21-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 22 of 23 Page ID #:2083




      1   See Franklin v. Wells Fargo Bank, N.A., No. 14-cv-02349, 2016 WL 402249, at
     2    *5 (S.D. Cal. Jan. 29, 2016) (collecting TCPA class action settlements and
     3    finding a range of $20 to $100 value per class member claim). This strong result
     4    for the class weighs heavily in favor of the requested fee award. The Court
     5    further finds that an upward departure from the benchmark rate is warranted by
     6    the substantial risks of continued litigation, as well as the quality of
     7    representation by Class Counsel, who brought this case on a contingency basis
     8    and received no compensation for the approximately two years that this case has
     9    been pending.75 Therefore, the Court finds that the requested 30% fee award is
    10    reasonable here.
     11         The reasonableness of the requested fee amount is further confirmed by
    12    an examination of the lodestar method. See Bluetooth, 654 F.3d at 944–45. Seth
     13   Lehrman of Edwards Pottinger billed a total of 145.1 hours at a rate of $575 per
    14    hour,76 and Ronald Eisenberg billed a total of 342.3 hours at a rate of $550 per
     15   hour.77 Thus, Class Counsel have lodestar-calculated attorneys’ fees of
    16    $271,697.50. Based upon that lodestar sum, there is a “negative multiplier”
    17    here of 2.13.78 A “negative multiplier” “suggests that the percentage-based
    18    amount of the fee award” is reasonable. Galavis v. Bank of Am., N.A.,
    19    No. 18-cv-09490, 2020 WL 5898800, at *4 (C.D. Cal. Jul. 14, 2020); see also In
    20    re Google LLC Street View Elec. Commc’ns Litig., No. 10-md-02184, 2020 WL
    21    1288377, at *10 (N.D. Cal. Mar. 18, 2020) (a “negative multiplier” “strongly
    22    suggests the reasonableness” of the requested fee). Accordingly, the lodestar
    23    method further supports the reasonableness of the requested fee award.
    24
          75
    25          See Lehrman Decl. ¶¶ 41–49; 2d Eisenberg Decl. ¶¶ 31–39.
          76
                Lehrman Decl. ¶ 42.
    26    77
                2d Eisenberg Decl. ¶ 35.
    27    78
                $271,697.50 (total combined lodestar) divided by $127,500 (fees
          requested based on percentage-of-the-fund method) equals a “negative
    28    multiplier” of 2.13.

                                                   -22-
Case 8:18-cv-01670-JWH-KES Document 92 Filed 02/18/21 Page 23 of 23 Page ID #:2084




      1         Class Counsel also seeks costs and expenses in the amount of
     2    $20,399.64.79 It is well established that attorneys may recover costs in cases
     3    “where a plaintiff has successfully maintained a suit, usually on behalf of a class,
     4    that benefits a group of others in the same manner as himself.” Mills v. Electric
     5    Auto-Lite Co., 396 U.S. 375, 392 (1970). “To allow the others to obtain full
     6    benefit from the plaintiff’s efforts without contributing equally to the litigation
     7    expenses would be to enrich the others unjustly at the plaintiff’s expense.” Id.
     8          Class Counsel incurred significant expenses in connection with this
     9    litigation, which expenses Class Counsel documented and billed separately.80
    10    The Court finds that Class Counsel’s request for costs and expenses is fair and
     11   reasonable.
    12                                   III. CONCLUSION
     13         Based upon the foregoing, the Court hereby ORDERS as follows:
    14          1.      Spencer-Ruper’s Motion for Final Approval of the Class Action
     15   Settlement is GRANTED in its entirety.
    16          2.      Spencer-Ruper’s Motion for Attorneys’ Fees, Costs, and Incentive
    17    Award is GRANTED in its entirety.
    18          3.      The Clerk is DIRECTED to close the case.
    19          IT IS SO ORDERED.
    20
    21    Dated: February 18, 2021
                                                  John W. Holcomb
    22                                            UNITED STATES DISTRICT JUDGE
    23
    24
    25
    26
    27    79
                Fee Mot. 17:17–18.
    28    80
                Lehrman Decl. ¶ 44 & Ex. B; Eisenberg Decl. ¶ 37 & Ex. A.

                                                  -23-
